Citation Nr: 0308541	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  96-37 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, her son and daughter



ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1970.  The veteran died on January [redacted], 1996.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for the cause of the 
veteran's death.  The appellant subsequently perfected this 
appeal.

The Board remanded this case in May 1998 to afford the 
appellant the opportunity for a hearing before a member of 
the Board.  The appellant indicated that she had requested 
this hearing by mistake and did not desire an additional 
hearing.

In August 1998, the Board denied service connection for the 
cause of the veteran's death.  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Memorandum Decision dated July 29, 1999, 
the Court affirmed the denial of service connection for the 
cause of the veteran's death.  The Appellee's motion 
indicated that the Board did not address a DIC claim under 
the "hypothetical veteran" language and that the claim 
should be remanded for adjudication pursuant to the 
"hypothetical veteran" requirements in 38 U.S.C. § 1318(b) 
as expounded in Wingo v. West, 11 Vet. App. 307 (1998); 
Carpenter v. West, 11 Vet. App. 140 (1998); and Green v. 
Brown, 10 Vet. App. 111 (1997).  In accordance with the 
Secretary's motion, the Court remanded the issue of 
entitlement to DIC pursuant to section 1318(b) to the Board 
for adjudication in the first instance.

In April 2000, the Board remanded the case to allow the RO to 
adjudicate the claim of entitlement to DIC pursuant to 
38 U.S.C.A. § 1318, 38 C.F.R. § 3.22, and relevant case law 
as appropriate.  The RO subsequently denied entitlement to 
DIC under the provisions of section 1318.  The case has since 
returned to the Board.

Because this case involved a situation where the veteran was 
not rated totally disabled for a continuous period of at 
least 10 years prior to death, or at least 5 years from the 
veteran's release from active duty, it was subject to a 
temporary stay.  See National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA I).  The stay on "hypothetical 
entitlement" claims was recently lifted, although the stay 
on processing appeals relating to entitlement to DIC benefits 
under 38 U.S.C.A. §§ 1311(a)(2) and 1318 where a survivor 
seeks to reopen a claim that was finally decided during the 
veteran's lifetime on the grounds of new and material 
evidence is continued.  See National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  The appellant has 
not requested to reopen a finally decided claim and 
therefore, the Board will proceed with the adjudication of 
this appeal.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
appellant's appeal.

2.  In September 1992, the veteran was granted service 
connection for post-traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling effective March 9, 1992; 
and for residuals of a left ankle injury and bilateral 
hearing loss, evaluated as noncompensable effective March 9, 
1992.  The veteran did not appeal this decision within 1 year 
of being notified.  

3.  The veteran was not evaluated totally disabled for 10 
continuous years immediately preceding death nor was he 
totally disabled from date of discharge for a period of not 
less than 5 years immediately preceding death.  

4.  The appellant filed her claim for DIC benefits in 
February 1996.

5.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating decision.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (1999, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of 


VA with respect to the duty to assist, and imposed on VA 
certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In May 2000, the appellant was requested to identify existing 
VA records not on file that would tend to establish the 
veteran's total service-connected disability for the relevant 
time period.  The veteran was notified that VA would attempt 
to obtain identified records.  The appellant responded that 
trying to get medical records on the veteran for the early 
years after Vietnam was impossible because he simply did not 
seek medical treatment for psychiatric problems until 
approximately 1991.  She indicated that this documentation 
should already be included in the claims folder.  The 
appellant also indicated that the veteran's doctor at the VA 
medical center (VAMC) in Spokane was supposed to send a 
statement regarding the veteran's disability.  No such 
statement has been submitted.  

In November 1998, the appellant contacted the Social Security 
Administration.  She indicated that the veteran had been 
granted disability benefits in 1992 and requested all medical 
records.  Records from the Social Security Administration 
were received by the RO in July 1999.  On review, these 
records appear to include only those relating to a 1972 
temporary grant of benefits.  Notwithstanding, as explained 
below, consideration of hypothetical entitlement is not 
applicable under the circumstances of this case.  Therefore, 
any additional records relating to the reported 1992 grant of 
disability benefits would not assist the veteran in 
establishing entitlement to DIC under 38 C.F.R. § 1318.  

The appellant has been notified of the pertinent laws and 
regulations, of the evidence of record, and of the reasons 
and bases for denial in the August 2000 rating decision, the 
August 2000 statement of the case (SOC), and the February 
2002 supplemental statement of the case (SSOC).

The appellant has also been apprised of the amendment to 
38 C.F.R. § 3.22 and subsequent litigation.  In June 2002, 
the appellant was notified that her claim was subject to a 
temporary stay and was provided a copy of Chairman's 
Memorandum No. 01-01-17 (Temporary Stay On Processing Appeals 
Relating To Entitlement To Dependency And Indemnity 
Compensation Under 38 U.S.C. § 1318 Where The Decision Would 
Require A Hypothetical Determination of Eligibility).  In 
April 2003, the appellant was notified that the temporary 
stay had been lifted in part and was provided a copy of 
Chairman's Memorandum No. 01-03-09 (Processing Appeals 
Relating to Entitlement to Dependency and Indemnity 
Compensation Under 38 U.S.C. §§ 1311(a)(2) And 1318 - Partial 
Lifting Of Stay).  The Board concludes that the 
aforementioned correspondence effectively notified the 
veteran of the relevant changes in law. 

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

At the July 2001 RO hearing, the appellant and her daughter 
discussed the veteran's condition in the 10 years prior to 
his death.  The appellant reported that the veteran was under 
a lot of stress, was suicidal, and angry.  Sometimes he would 
take off for hours or just stay in bed all day long watching 
television.  Sometimes he would go out and get so drunk that 
he would pass out.  He had been masking his symptoms of PTSD 
for as long as the appellant could remember.  The veteran 
experienced a lot of nightmares and flashbacks.  They had 
been married since 1977.  The veteran had not really worked 
since about 1991.  

Under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 (in effect 
prior to January 21, 2000), DIC shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
following conditions are met: 1) the veteran's death was not 
caused by his own willful misconduct; and 2) the veteran was 
in receipt of or for any reason (including receipt of 
military retired or retirement pay or correction of a rating 
after the veteran's death based on clear and unmistakable 
error) was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disability that either: i) was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death; 
or ii) was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty for a period 
of not less than 5 years immediately preceding death.  
38 C.F.R. § 3.22 (1999).

The language "entitled to receive" has been interpreted by 
case law.  In Green v. Brown, 10 Vet. App. 111 (1997), the 
Court discussed the applicable law and regulation in section 
1318(b) and 38 C.F.R. § 3.22(a), and determined that a CUE 
claim was not the sole way for a survivor to show the 
veteran's entitlement as of the time of his death.  The 
survivor has the right to attempt to demonstrate that the 
veteran hypothetically would have been entitled to receive a 
different decision on a service connection related issue 
based on evidence in the claims folder or VA custody prior to 
the veteran's death and the law then or subsequently made 
retroactively applicable.  

In Carpenter v. West, 11 Vet. App. 140 (1998), the Court 
reiterated that CUE was not the sole way to demonstrate 1318 
entitlement, finding that the appellant was entitled to 
adjudication of her section 1318 "entitled to receive" 
claim as though it were a claim brought by the veteran prior 
to his death without regard to any prior disposition of those 
issues during the veteran's lifetime.  However, the Court 
indicated that 38 C.F.R. § 20.1106 appeared to preclude such 
consideration in terms of section 1318 claims.  38 C.F.R. 
§ 20.1106 did not apply in this particular case because the 
1318 claim was brought before the March 1992 effective date 
of that regulation.  Prior to March 1992, 38 C.F.R. § 19.196 
did not preclude such consideration.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
determined that where a veteran had not filed a claim for VA 
benefits, the veteran's surviving spouse could still file a 
claim for DIC benefits to demonstrate that the veteran would 
have been entitled to receive VA compensation for a 100 
percent disability rating for 10 continuous years prior to 
the veteran's death.  Thus, Wingo applies where no final VA 
decision regarding the veteran's level of disability had been 
made which would affect a survivor's claim under section 
1318(b).  

Pursuant to the Court's decision in Marso v. West, 13 Vet. 
App. 260 (1999):

[A] survivor of a deceased veteran is 
eligible for DIC under section 1318(b)(1) 
if (1) the veteran was in actual receipt 
of a 100% disability rating for the 
statutory period of time, (2) the veteran 
would have been in receipt of a 100% 
disability rating for such time but for 
CUE in a final VARO or BVA decision, or 
(3) if under the specific and limited 
exceptions under Carpenter or Wingo the 
veteran was "hypothetically" entitled 
to a 100% disability rating for the 
required period of time.

Effective January 21, 2000, 38 C.F.R. § 3.22 was amended to 
reflect VA's conclusion that 38 U.S.C. § 1318(b) authorizes 
payment of DIC only in cases where the veteran had, during 
his lifetime, established a right to receive total service-
connected disability for the required statutory period or 
would have established such a right if not for CUE.  See 65 
Fed. Reg. 3388-3392 (Jan. 2000).

Under the current version of the regulation, even though a 
veteran died of non-service-connected causes, VA will pay 
death benefits to the surviving spouse or children in the 
same manner as if the veteran's death were service-connected 
if: 
1) the veteran's death was not the result of his own willful 
misconduct, and 2) at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was: i) rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; ii) rated by VA as totally 
disabling continuously since the veteran's release from 
active duty and for at least 5 years immediately preceding 
death; or (iii) rated by VA as totally disabling for a 
continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a) 
(2002).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: 1) VA was paying the 
compensation to the veteran's dependents; 2) VA was 
withholding the compensation under authority of 38 U.S.C. 
§ 5314 to offset an indebtedness of the veteran; 3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
4) the veteran had not waived retired or retirement pay in 
order to receive compensation; 5) VA was withholding payments 
under the provisions of 10 U.S.C. § 1174(h)(2); 6) VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or 7) VA was withholding payments under 38 U.S.C. 
§ 5308 but determines that benefits were payable under 
38 U.S.C. § 5309.  38 C.F.R. § 3.22(b) (2002).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  The 
revised regulation clearly does not allow for consideration 
of hypothetical entitlement.  Under the circumstances of this 
case, the more favorable law is the former law because it 
allows for a consideration of hypothetical entitlement under 
specific conditions.  Accordingly, the former law will be 
applied in the adjudication of this appeal.

The veteran was discharged from service in February 1970.  In 
September 1992, the veteran was granted service connection 
for post-traumatic stress disorder (PTSD), evaluated as 50 
percent disabling effective March 9, 1992; and for residuals 
of a left ankle injury and bilateral hearing loss, evaluated 
as noncompensable effective March 9, 1992.  The veteran did 
not appeal this decision within the relevant time period and 
as such, the decision is final.  The veteran died in January 
1996.  The veteran was not in actual receipt of a 100 percent 
disability rating for the statutory period of time prior to 
his death and consequently, entitlement to DIC benefits is 
not appropriate on that basis.

The record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this issue, the 
Board concludes that no further action or consideration is 
warranted as to this particular portion of the section 1318 
analysis.

Applying the prior regulation and relevant case law, a 
consideration of hypothetical entitlement is warranted if the 
appellant submitted her claim prior to the March 4, 1992 
effective date of section 20.1106, or where no final VA 
decision regarding the level of disability was made.  See 
Marso, supra.  

The appellant filed her claim for DIC benefits in February 
1996, after the March 1992 effective date of section 20.1106.  
Further, there was a final VA decision regarding the 
veteran's level of disability in 1992.  Consequently, the 
exceptions in Carpenter and Wingo are not for application and 
consideration of hypothetical entitlement under the 
circumstances of this case is not warranted.  

The Board sympathizes with the appellant.  However, the Board 
can find no basis under which to grant a claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318 and the appeal must 
be denied.







(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

